—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Barasch, J.), rendered January 26, 1993, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
*435Ordered that the judgment is affirmed.
Because the defendant made no objection at trial to the court’s charge regarding witness credibility, the issue of the propriety of the charge is not preserved for appellate review (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858; People v Gomez, 67 NY2d 843). In any event, we are satisfied that the charge was proper (see, People v Edey, 180 AD2d 694; cf., People v Holmes, 215 AD2d 163). Mangano, P. J., Copertino, Joy and Altman, JJ., concur.